Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on 03/17/2021 has been entered into this application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 11-13, 15-18 and 20-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chow (2008/0137071 A1, using Chow  Patent US 7,680,053 B2 drawing (figs. 1-8) to indicate corresponding elements).

Regarding claims 1 and 21, Chow discloses an optical reflective sensor assembly (figs. 1-2C, and 3-4B) and a method for detecting a signature of reflected light, the signature being indicative of a surface or edge of an object, comprising: 
directing light from a light source (220 and/or L) through an optical element (222 and/or projective lens) positioned to collimate and focus light from the light source to generate a focused beam [pars. 0031; 0060]; and 
at least one photodetector (240/260 and/or PD1/PD2)[pars. 0023 and 0037] surrounding/neighboring the light source (220 and/or L), the at least one photodetector (240/260 and/or PD1/PD2) configured to detect light from the focused beam that has been reflected by an object positioned opposite the light source (220 and/or L), as can be seen in various drawing (figs. 1-2C, and 3-4B).
For the purpose of clarity, the method claim 21 is taught/suggested by the functions shown/stated/set forth with regards to the apparatus/an optical reflective sensor assembly claim 1 as rejected above as being anticipated by Chow.
As to claims 3-9, 11, and 22-25, Chow also discloses a structure that is use in a method/system that described and depicted limitations such as, chow further discloses the housing enclosing of sensor (200)  comprising a light insulating cap surrounding is a block of material which does not readily allow the passage of the light beam from the light source, the light insulating cap supporting the optical element (222 and/or projective lens) above the light source, the light insulating cap being surrounded/adjacent/neighbor by the at least one photodetector (240/260 and/or PD1/PD2),  as can be seen in various drawing (figs. 1-2C, and 3-4B) (claim 3); wherein the light source (220 and/or L) and the photodetector (240/260 and/or PD1/PD2) are coupled to a substrate a housing enclosing the various components of sensor (200) [pars. 0060 and 0066](claim 4); wherein the light source and the photodetector are coupled to a controller processor of an optical detection system sensor (200)[pars. 0010, 0037-39 and 0073] (claim 5); wherein the at least one photodetector (240/260 and/or PD1/PD2) is configured to detect rays of reflected light indicative of the presence of an edge of the object (claim 6); wherein the at least one photodetector (240/260 and/or PD1/PD2) is configured to detect rays of reflected light indicative of at least one surface of the object or multiple objects (claim 7); 
wherein the at least one photodetector (240/260 and/or PD1/PD2) is configured to detect a plurality of types of rays of reflected light, each corresponding to a signature (claims 8 and 22); (240/260 and/or PD1/PD2)/processor/MCU [par. 0074] [pars. 0010, 0037-39 and 0073]  further comprising generating an output indicative of detected rays of reflected light indicative of an edge or surface of the object(claim 23); chow further discloses a processor/MCU comprising a memory storing signatures for at least one type of ray of reflected light [par. 0074](claim 9); chow further discloses a sensor (200) comprising at least one lens (248/268 and/or objective lens) positioned between the object and the photodetector (240/260 and/or PD1/PD2) to interact with the reflected light, as can be seen in various drawing (figs. 1-2C, and 3-4B) (claim 11); and chow further discloses a sensor (200) structure that is use in a and calibrating at least one surface contrast or edge signature according to detected rays from the photodetector (240/260 and/or PD1/PD2) [pars. 0070, 0075] of reflected light, prior to the directing step (claim 25).

As to claim 12, Chow also discloses an optical reflective detection system, comprising: 
a substrate a housing enclosing the various components of sensor (200) [pars. 0060 and 0066]; 
at least one optical reflective sensor is photodetector/optical detector(240/260 and/or PD1/PD2)[pars. 0023 and 0037] assembly supported at least in part by the substrate the housing enclosing the various components of sensor, each sensor assembly comprising: 
a light source (220 and/or L); 
an optical element (222 and/or projective lens) positioned to collimate and focus light from the light source to generate a focused beam [pars. 0031; 0060]; and 
at least one photodetector (240/260 and/or PD1/PD2)[pars. 0023 and 0037] surrounding/neighboring the light source (220 and/or L), the at least one photodetector (240/260 and/or PD1/PD2) configured to detect light from the focused beam that has been reflected by an object positioned opposite the light source (220 and/or L), as can be seen in various drawing (figs. 1-2C, and 3-4B); and 
processor coupled to the at least one sensor assembly sensor (200)[pars. 0010, 0037-39 and 0073], Chow further discloses the processor/MCU controller comprising a processor and memory, the memory storing computer executable instructions for operating the detection system to generate the focused beam and to detect reflected light (240/260 and/or PD1/PD2)/processor/MCU [par. 0074] [pars. 0010, 0037-39 and 0073].
As to claims 13, 15-20, Chow further discloses a sensor (200) structure that is use in a system that is implementing limitations such as, in a system comprising a plurality of sensor assemblies supported by the substrate, each sensor assembly being coupled to the controller processor/MCU [par. 0074] [pars. 0010, 0037-39 and 0073], as can be seen in various drawing (fig. 5) (claim 13); Chow further discloses the housing enclosing of sensor (200)  comprising a light insulating cap surrounding is a block of material which does not readily allow the passage of the light beam from the light source, the light insulating cap supporting the optical element (222 and/or projective lens) above the light source, the light insulating cap being surrounded by the at least one photodetector (240/260 and/or PD1/PD2),  as can be seen in various drawing (figs. 1-2C, and 3-4B)(claim 15);
wherein the at least one photodetector (240/260 and/or PD1/PD2) is configured to detect rays of reflected light indicative of the presence of an edge of the object (claim 16); wherein the at least one photodetector (240/260 and/or PD1/PD2) is configured to detect rays of reflected light indicative of at least one surface of the object or multiple objects (claim 17); wherein the at least one photodetector (240/260 and/or PD1/PD2) is configured to detect a plurality of types of rays of reflected light, each corresponding to included a processor/MCU[par. 0074] [pars. 0010, 0037-39 and 0073] (claim 18); and further comprising at least one lens (248/268 and/or objective lens) positioned between the object and the photodetector (240/260 and/or PD1/PD2) to interact with the reflected light (claim 20).





 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10  and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chow (2008/0137071 A1, using Chow  Patent US 7,680,053 B2 drawing (figs. 1-8) to indicate corresponding elements) in view of Kinrot et al. (6737,665 B1).

As to claims 10 and 19, Chow teaches of the features of claims 1 and 12, comprising photodetector (240/260 and/or PD1/PD2)[pars. 0023 and 0037].
Chow is silent regarding a light filter coupled to the photodetector.
However, coupling a light filter to a photodetector is known in the art, as evidenced by Kinrot (col. 3, lines 65-67) (col. 6, lines 6-10) in order to provide selective sensitivity and accurate detection.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chow by coupling .

Allowable Subject Matter
Claims 2 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claims 2 and 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious the arrangement wherein the light source is positioned within an opening in a single photodetector, and wherein the optical element is positioned at an edge of the opening, in combination with the rest of the limitations of the claim. 

Response to Arguments
Applicant’s arguments/remarks, see pages 6-8, filed on 03/17/2021, with respect to the rejection(s) of claim(s) 2 and 14 have been fully considered and are persuasive.  Therefore, the rejection(s) of claims 2 and 14 has been withdrawn.  
However, Applicant’s arguments/remarks with respect to the rejection(s) of independents claim(s) have been fully considered but are not persuasive. 

Applicant’s arguments: 

a) Applicant argues that Claims 1, 12, and 21 have been amended to clarify this distinction. 
Applicant submits that Chow fails to teach or suggest at least one photodetector that "surrounds" the light source. As clearly shown in Chow and described in para. [0065], Chow's configuration is meant to included a pair of detectors that "sandwich" the light source. Chow does not teach or suggest "surrounding" the light source as recited in claims 1, 12 and 21, let alone in the implementations recites in claims 2-3 and 14-15. Chow does not recognize the more compact configuration that can be achieved while improving accuracy by arranging the light source relative to the at least one photodetector as recited in the present claims. 
For at least these reasons, Applicant submits that Chow cannot anticipate the present claims and the claims are clearly and patentably distinguished over Chow. 
Regarding Kinrot, while this reference may suggest use of a light filter, Kinrot fails to teach or suggest what is missing from Chow per the above and thus, even if combined with Chow would not render the claims obvious.

Examiner's response:

With respect to argument (a), it is respectfully pointed out to applicant that this argument is not persuasive, Applicant is reminded that the teachings or suggestions of 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886